Campbell, J.,
delivered the opinion of the court.
The claim that there was undue delay in presenting the bill of exchange for payment is disposed of by the evidence, and is not maintainable.
• Section 1300 of the code has no place in a contest between creditors of the common debtor, \vho used or acquired the property which is the subject of contest. It makes property subject to creditors in the state of case prescribed, but has no application as between creditors.
The claim of a bona fide purchase is not predicable of the debt due from Carroll (which was a mere book account) to the bank, and the dealing between the attaching creditors who exhibited their bill in chancery and the non-attaching creditors and Gattman & Co., in which $6135.00 was paid, could have no effect whatever on the rights of Kinney & Co., who, in the view of a court of equity, remained the real owners of the claim on Carroll sent to Gattman & Co. for collection, and entitled to pursue it through all the devious ways disclosed.

Reversed and remanded.